Case 17-20526-TPA   Doc 1534-1 Filed 07/02/19 Entered 07/02/19 11:01:37           Desc
                            Exhibit A Page 1 of 20




       Exhibit A – Distribution List to Universe of General Unsecured Creditors




                                          1
Case 17-20526-TPA          Doc 1534-1 Filed 07/02/19 Entered 07/02/19 11:01:37               Desc
                                   Exhibit A Page 2 of 20


 Creditor                           Allowed Amount   Percent Distribution   Proposed Distribution
 3D Acquisitions, LP                $0.00            0.17678                $0.00
 1520 Gilmore Dr.
 Jefferson Hills, PA 15025-2706
 A to Z Plumbing & Drain Service    $128.74          0.17678                $22.76
 419 Youngstown Warren Road
 Niles, OH 44446
 A&M Fire & Safety Equipment        $148.95          0.17678                $26.33
 P.O. Box 331
 Ashland, OH 44805
 A&S Landscaping                    $1,160.00        0.17678                $205.07
 C/O Art Fiesler
 9773 Akerl
 Albion, PA 16401
 A-1 Septic Tank Service, LLC       $1,110.00        0.17678                $196.23
 1892 Bell Road
 Wooster, OH 44691
 ABCO Fire Protection, Inc.         $13,825.00       0.17678                $2,444.00
 P.O. Box 931933
 Cleveland, OH 44193
 Access Point                       $0.00            0.17678                $0.00
 P.O. Box 842447
 Boston, MA 02284
 Akam's Cleaning                    $644.00          0.17678                $113.85
 c/o Randy Akam
 10546 Fenn Road
 Union City, PA 16483
 All Pro Landscaping                $2,462.00        0.17678                $435.23
 P.O. Box 360762
 Strongsville, OH 44136
 Allen Flag & Flagpole              $1,805.00        0.17678                $319.09
 P.O. Box 6254
 Cape Elizabeth, ME 04107
 Allen J. Sherwood, III             $0.00            0.17678                $0.00
 Goehring, Rutter & Boehm
 C/O Matthew C. Fergus, Esq.
 437 Grant Street, 14th Floor
 Frick Building
 Pittsburgh, PA 15219
 Allpoints Food Service             $3,872.00        0.17678                $684.50
 BIN 88464
 Milwaukee, WI 53288
 ALLY                               $0.00            0.17678                $0.00
 Payment Processing
 P.O. Box 901
 Louisville, KY 40290
 ALLY                               $0.00            0.17678                $0.00
 Payment Processing
 P.O. Box 901
 Louisville, KY 40290
 ALLY                               $0.00            0.17678                $0.00
 Payment Processing
 P.O. Box 901
 Louisville, KY 40290
 American Electric & Power          $559.00          0.17678                $98.82
 P.O. Box 24002
 Canton, OH 44701
                                                 2
Case 17-20526-TPA           Doc 1534-1 Filed 07/02/19 Entered 07/02/19 11:01:37   Desc
                                    Exhibit A Page 3 of 20


 American Farms Produce              $197.00          0.17678       $34.83
 87 Brooklyn Avenue
 Youngstown OH 44507
 Americheck Inc.                     $196.00          0.17678       $34.65
 27001 La Paz Road Suite 30
 Mission Viejo, CA 92691
 Americhoice Inc.                    $1,753.00        0.17678       $309.90
 5 Mockingbird Cove
 Jackson, TN 38305
 Aqua Oh Inc.                        $662.00          0.17678       $117.03
 P.O. Box 1229
 Newark, NJ 07101
 Aqua Pennsylvania                   $422.00          0.17678       $74.60
 P.O. Box 1229
 Newark NJ 07101
 Armstrong                           $335.00          0.17678       $59.22
 P.O. Box 37751
 Philadelphia, PA 19101
 Ashland County Health Dept.         $407.00          0.17678       $71.95
 1763 State Rt. 60
 Ashland, OH 44805
 AT&T                                $1,431.00        0.17678       $252.97
 Bill Payment Center
 Saginaw, MI 48663
 Atom-Matic Refrigeration            $15,076.00       0.17678       $2,665.15
 623 W. Federal St
 Niles, OH 44446
 Babst Calland                       $4,000.00        0.17678       $707.12
 Two Gateway Center
 603 Stanwix Street, 6th Floor
 Pittsburgh, PA 15222
 Bainbridge LP                       $0.00            0.17678       $0.00
 10245 Nancy Drive
 Meadville, PA 16335
 Bank of America                     $42,376.00       0.17678       $7,491.27
 P.O. Box 15220
 Wilmington, DE 19886
 BJS Carpet Cleaning                 $2,091.00        0.17678       $369.65
 P.O. Box 12
 Olean, NY 14760
 Borough of Edinboro                 $177.00          0.17678       $31.29
 124 Meadville St
 Edinboro, PA 16412
 Borough of Grove City               $5,427.00        0.17678       $959.39
 123 W. Main Street
 Grove City, PA 16127
 Borough of Indiana                  $585.00          0.17678       $103.42
 80 N. 8th Street Ste. 102
 Indiana, PA 15701
 Buckeye Steemer                     $690.00          0.17678       $121.98
 803 Joselyn Avenue
 Mansfield, OH 44904
 Burger King Corporation             $0.00            0.17678       $0.00
 5505 Blue Lagoon Drive
 Miami, FL 33126


                                                  3
Case 17-20526-TPA          Doc 1534-1 Filed 07/02/19 Entered 07/02/19 11:01:37   Desc
                                   Exhibit A Page 4 of 20


 Burkhardt Sheet Metal Co.             $252.99          0.17678    $44.72
 22780 Highway 77
 Meadville, PA 16335
 Burns Chemical                        $94,288.48       0.17678    $16,668.40
 Division of Auto Clean Systems PA L
 4 Alta VI
 Greensburg, PA 15601
 Buy Rolls.com                         $4,717.00        0.17678    $833.88
 11150 W. 163rd Place
 Overland Park, KS 66221
 Canter's Classic Lawn Care            $2,450.00        0.17678    $433.11
 2312 Aetna Road
 Ashtabula, OH 44004
 Carbons Golden Malted                 $284.00          0.17678    $50.21
 P.O. Box 129
 Concordville, PA 19331
 Carl L. Reichart II & Associates      $1,250.00        0.17678    $220.98
 182 County Road 800
 Polk, OH 44866
 Carron Service                        $728.00          0.17678    $128.70
 9529 C. Rt. 417
 Ceres, NY 14721
 Case/Sabatini                         $0.00            0.17678    $0.00
 470 Streets Run Road
 Pittsburgh, PA 15236
 Case/Sabatini                         $0.00            0.17678    $0.00
 470 Streets Run Road
 Pittsburgh, PA 15236
 Casella Waste Service 60              $368.45          0.17678    $65.13
 P.O. Box 1372
 Williston, VT 05495
 Casella Waste Service 60              $619.34          0.17678    $109.49
 P.O. Box 1372
 Williston, VT 05495
 Casella Waste Service 60              $577.64          0.17678    $102.12
 P.O. Box 1372
 Williston, VT 05495
 Central Window Cleaning               $194.00          0.17678    $34.30
 P.O. Box 347154
 Cleveland, OH 44134
 Centre Publications                   $292.00          0.17678    $51.62
 P.O. Box 345
 Centre Hall, PA 16828
 Century Link                          $203.00          0.17678    $35.89
 P.O. Box 4300
 Carol Stream, IL 60197
 Chris Baer                            $906.00          0.17678    $160.16
 230 Foxmine Road
 Jackson Center, PA 16133
 Chrysler Capital                      $11,845.85       0.17678    $2,094.12
 P.O. Box 660335
 Dallas, TX 75266
 Cintas Corporation                    $3,500.00        0.17678    $618.73
 97627 Eagle way
 Chicago, IL 60678


                                                    4
Case 17-20526-TPA          Doc 1534-1 Filed 07/02/19 Entered 07/02/19 11:01:37   Desc
                                   Exhibit A Page 5 of 20


 Cintas Corporation                 $1,500.42       0.17678        $265.25
 97627 Eagle way
 Chicago, IL 60678
 Citizens Bank                      $25.00          0.17678        $4.42
 One Citizens Drive ROP210
 Riverside, RI 02915
 City Lighting Production           $5,358.00       0.17678        $947.19
 204 Douglas Road
 Sewickley, PA 15143
 City of Canfield Utility           $296.00         0.17678        $52.33
 104 Lisbon St.
 Canfield, OH 44406
 City of Hermitage                  $646.00         0.17678        $114.20
 800 N. Hermitage Road
 Hermitage, PA 16148
 Clean-N-Green of Ohio              $890.00         0.17678        $157.34
 P.O. Box 389
 Negley, OH 44441
 Cleveland Electric Illuminating    $0.00           0.17678        $0.00
 Company
 Bankruptcy Department
 6896 Miller Road
 Brecksville, OH 44141
 Coca Cola North America            $707.00         0.17678        $124.98
 P.O. Box 102703
 Atlanta, GA 30368
 Columbia Gas of Ohio               $1,920.00       0.17678        $339.42
 P.O. Box 742513
 Cincinnati, OH 45274
 Columbia Gas of Ohio               $3,098.00       0.17678        $547.67
 P.O. Box 742513
 Cincinnati, OH 45274
 Columbia Gas of Ohio               $885.00         0.17678        $156.45
 P.O. Box 742513
 Cincinnati, OH 45274
 Columbia Gas of PA                 $1,066.00       0.17678        $188.45
 Revenue Recovery
 P.O. Box 117
 Columbus, OH 43216
 Columbia Gas of PA                 $1,278.00       0.17678        $225.93
 Revenue Recovery
 P.O. Box 117
 Columbus, OH 43216
 Columbia Gas of PA                 $934.00         0.17678        $165.11
 Revenue Recovery
 P.O. Box 117
 Columbus, OH 43216
 Commonwealth of PA                 $246.00         0.17678        $43.49
 Unclaimed Property
 P.O. Box 850
 Philadelphia, PA 19178
 Conneaut Water and Sewer Dept.     $1,030.00       0.17678        $182.08
 294 Main St. City Hall Building
 Conneaut, OH 44030
 Consolidated Communications        $183.00         0.17678        $32.35
 P.O. Box 66523
 Saint Louis, MO 63166
                                                5
Case 17-20526-TPA          Doc 1534-1 Filed 07/02/19 Entered 07/02/19 11:01:37    Desc
                                   Exhibit A Page 6 of 20


 Constellation NE-GD                    $5,401.00         0.17678   $954.79
 Bank of America Lock Box Serv
 15246 Coll
 Chicago, IL 60693
 Conway Law Firm                        $227,623.87       0.17678   $40,239.56
 100 First Avenue Suite 500
 First & Market Building
 Pittsburgh, PA 15222
 Corry Peat Products Co.                $572.00           0.17678   $101.12
 515 Turnpike Road
 Corry, PA 16407
 Cozzini Bros, Inc.                     $436.00           0.17678   $77.08
 350 Howard Avenue
 Des Plaines, IL 60018
 Curtis Contracting & Services          $1,360.00         0.17678   $240.42
 P.O. Box 118
 Tiona, PA 16352
 Cuyahoga County Board of Health        $944.00           0.17678   $166.88
 5550 Venture Drive
 Parma, OH 44130
 D3 Investment Group, LLC               $0.00             0.17678   $0.00
 a/k/a Damon's of Westlake
 c/o Patrick J. Milligan, Esq.
 18615 Detroit Avenue, Suite 201
 Lakewood, OH 44107-3221
 DAAHG, LLC                             $0.00             0.17678   $0.00
 100 First Avenue
 Suite 800
 Pittsburgh, PA 15222
 Dalton's Sanitary Sewer                $700.00           0.17678   $123.75
 140 Norwood Drive
 Beaver Falls, PA 15010
 Damon's North America, LLC             $0.00             0.17678   $0.00
 c/o Patrick J. Milligan, Esq.
 18615 Detroit Avenue, Suite 201
 Lakewood, OH 44107
 Damon's Restaurant Group - Sandusky,   $0.00             0.17678   $0.00
 LLC
 a/k/a Damon's of Sandusky
 c/o Patrick J. Milligan, Esq.
 18615 Detroit Avenue, Suite 201
 Lakewood, OH 44107
 Damon's Restaurant Group               $0.00             0.17678   $0.00
 Middleburg Heights, LLC
 a/k/a Damon's of Middleburg Heights
 c/o Patrick J. Milligan Esq.
 18615 Detroit Avenue, Suite 201
 Lakewood, OH 44107
 Darling Int., Inc.                     $1,497.00         0.17678   $264.64
 P.O. Box 552210
 Detroit, MI 48255
 Davis Brother Heating & A/C, Inc.      $6,635.00         0.17678   $1,172.94
 1075 Water Street
 Indiana, PA 15701
 Dawn M. Jadrych                        $820,000.00       0.17678   $144,960.36
 9009 Nesthaven Way
 North Ridgeville, OH 44039
                                                      6
Case 17-20526-TPA          Doc 1534-1 Filed 07/02/19 Entered 07/02/19 11:01:37   Desc
                                   Exhibit A Page 7 of 20


 Daymark                              $207.00         0.17678      $36.59
 12836 South Dixie Highway
 Bowling Green, OH 43402
 Deets Mechanical, Inc.               $1,120.00       0.17678      $197.99
 P.O. Box 225
 Seneca, PA 16346
 Deluxe Business Forms                $1,116.00       0.17678      $197.29
 P.O. Box 742572
 Cincinnati, OH 45274
 Demcur Electric Motor Service        $972.00         0.17678      $171.83
 16318 Harmonsburg Road
 Meadville, PA 16335
 Dennis Zarrelli                      $0.00           0.17678      $0.00
 167 Nottingham Drive
 Elyria, OH 44035-1715
 Desantis Janitorial Supply           $195.00         0.17678      $34.47
 100 Mead Avenue
 Meadville, PA 16335
 Dinn, Hochman & Potter, LLC          $6,270.65       0.17678      $1,108.53
 5910 Landerbrook Drive, Ste. 200
 Cleveland, OH 44124
 Direct Energy Business Marketing     $0.00           0.17678      $0.00
 194 Wood Ave South, 2nd Fl
 Iselin, NJ 08830
 Direct Energy Services, LLC          $1,600.00       0.17678      $282.85
 c/o Direct Energy Business
 1001 Liberty Ave., Fl 3
 Pittsburgh, PA 15222
 Discovery Benefits, Inc.             $170.00         0.17678      $30.05
 P.O. Box 9528
 Fargo, ND 58106
 Dix Communications                   $170.00         0.17678      $30.05
 P.O. Box 719
 Wooster, OH 44691
 Doctor Dead-Bug, Inc.                $3,920.00       0.17678      $692.98
 1177 Mt. Hope Road
 Ellwood City, PA 16117
 Dominion East Ohio                   $4,070.79       0.17678      $719.64
 P.O. Box 26786
 Richmond, VA 23261
 Duquesne Light Company               $0.00           0.17678      $0.00
 c/o Bernstein Burkley PC
 707 Grant St., Suite 2200
 Gulf Tower
 Pittsburgh, PA 15219
 Dust Busters Service, LLC            $0.00           0.17678      $0.00
 583 Arch St.
 Meadville, PA 16335
 Elmhurst Property, Inc.              $0.00           0.17678      $0.00
 2170 Millennium Boulevard, Suite K
 Cortland, OH 44410
 Erie Water Works                     $0.00           0.17678      $0.00
 PO Box 251
 Clearfield, PA 16830
 Fastenal Ind & Const.                $64.00          0.17678      $11.31
 P.O. Box 978
 Winona, MN 55987
                                                  7
Case 17-20526-TPA          Doc 1534-1 Filed 07/02/19 Entered 07/02/19 11:01:37   Desc
                                   Exhibit A Page 8 of 20


 Fine Print                          $516.00          0.17678      $91.22
 287 Chestnut Street
 Meadville, PA 16335
 First & Market Building, L.P.       $0.00            0.17678      $0.00
 c/o Scott & McCune Company
 445 Fort Pitt Blvd Ste 110
 Pittsburgh, PA 15219
 Fish Window cleaning                $438.00          0.17678      $77.43
 1064 Tallmadge road
 Kent Oh 44240
 FM Cleaning Services, Inc.          $381.00          0.17678      $67.35
 P.O. Box 13
 45 Spring
 Homer City, PA 15748
 Foster Township Sewer Fund          $996.00          0.17678      $176.07
 1185 East Main Street
 Bradford, PA 16701
 Foulk Decorating, Inc.              $694.00          0.17678      $122.69
 15627 Conneaut Lake Road
 Meadville, PA 16335
 Franklin Machine Production         $157.12          0.17678      $27.78
 PO. Box 781570
 Philadelphia, PA 19178
 Frantz & Russel, Inc.               $185.00          0.17678      $32.70
 1428 Foot Ave Ext.
 Jamestown, NY 14701
 Fugh Refrigeration, Inc.            $298.00          0.17678      $52.68
 579 Pittsburgh Road
 Butler, PA 16002
 Future663, LP                       $0.00            0.17678      $0.00
 1000 Lengel Ave.
 Natrona Heights, PA 15065
 Gallagher Sharp Attorneys           $2,759.40        0.17678      $487.81
 1501 Euclid Avenue, 6th Floor
 Cleveland, OH 44115
 Garfield Club LP                    $0.00            0.17678      $0.00
 P.O. Box 823665
 Philadelphia, PA 19182
 Gerald R. Fry Co., Inc.             $0.00            0.17678      $0.00
 170 Hadley Road
 Greenville, PA 16125
 Give the Kids the World             $66,536.00       0.17678      $11,762.30
 6075 Poplar Street, Suite 800
 Memphis TN 38119
 Goldner Associates                  $8,603.00        0.17678      $1,520.85
 231 Venture Circle
 Nashville TN, 37228
 Gordon & Rees, LLP                  $20,534.00       0.17678      $3,630.02
 707 Grant St. Ste 3000
 Pittsburgh, PA 15219
 Grainger                            $983.81          0.17678      $173.92
 Dept. 871892600
 Palatine, IL 60038
 Great American Financial Services   $5,000.00        0.17678      $883.90
 Corp.
 PO Box 609

                                                  8
Case 17-20526-TPA         Doc 1534-1 Filed 07/02/19 Entered 07/02/19 11:01:37   Desc
                                  Exhibit A Page 9 of 20


 Cedar Rapids, IA 52406
 Great Wave Communications         $71.00            0.17678      $12.55
 P.O. Box 579
 Conneaut, OH 44030
 Greenville Water Authority        $1,075.00         0.17678      $190.04
 44 Clinton Street
 Greenville, PA 16125
 Guardian Alarm Co.                $280.00           0.17678      $49.50
 1810 Jefferson Ave
 Toledo, OH 43624
 Guarnieri & Secrest PLL           $7,463.00         0.17678      $1,319.32
 P.O. Box 4270
 Warren, OH 44482
 Hagan Bus Machine Meadville       $817.00           0.17678      $144.43
 P.O. box 660831
 Dallas, TX 75266
 Hague Crystal Clearwater          $416.00           0.17678      $73.54
 2570 Ashland Road
 Mansfield, OH 44905
 Harrington Hoppe & Mitchell       $7,059.00         0.17678      $1,247.90
 P.O. Box 6077
 Youngstown, OH 44501
 Harris Welding & Machine Co.      $214.00           0.17678      $37.83
 2219 Cottage Street
 Ashland, OH 44805
 HD Supply, F. M.                  $45.00            0.17678      $7.96
 P.O. Box 509058
 San Diego, CA 92150
 Heatreax, Inc.                    $1,132.00         0.17678      $200.12
 P.O. Box 538472
 Cincinnati, OH 45263
 Heritage Food Service Group       $967.99           0.17678      $171.12
 P.O. Box 71595
 Chicago, IL 60694
 Home Depot Credit Services        $4,536.00         0.17678      $801.88
 P.O. Box 9055
 Des Moines, IA 50368
 Home Hardware, Inc.               $267.00           0.17678      $47.20
 140 Center St. P.O. Box 37
 Ashland, OH 44805
 Home Rule Boro                    $177.00           0.17678      $31.29
 124 Meadville Street
 Edinboro, PA 16412
 Huzzys Refrigeration, Inc.        $2,169.00         0.17678      $383.44
 2200 Mercer Butler Pike
 Grove City, PA 16127
 Internal Revenue Service          $101,091.91       0.17678      $17,871.12
 1000 Liberty Ave RM 711B
 Pittsburgh, PA 15222
 Iron Horse Ventures, LLC          $400,000.00       0.17678      $70,712.37
 Goehring, Rutter & Boehm
 437 Grant Street, 14th Floor
 Frick Building
 Pittsburgh, Pa 15219
 Irwin's Office Supply             $228.00           0.17678      $40.31
 143 Center Street
 Ashland, OH 44805
                                                 9
Case 17-20526-TPA          Doc 1534-1 Filed 07/02/19 Entered 07/02/19 11:01:37   Desc
                                  Exhibit A Page 10 of 20


 J&S Landscaping Co.                  $850.00            0.17678   $150.26
 360 Second Avenue
 Freedom, PA 15042
 J. Michael Sabatini                  $0.00              0.17678   $0.00
 4606 Brownsville Road
 Pittsburgh, PA 15236
 JBI Painting & Pressure Washing      $2,050.00          0.17678   $362.40
 4351 Magnolia Drive
 Perry, OH 44081
 Jeffrey Caswell                      $751.25            0.17678   $132.81
 P.O. Box 258
 Derrick City, PA 16727
 Joseph E. Rusnock                    $0.00              0.17678   $0.00
 312 Woodcrest Drive
 Coraopolis PA 15108
 Josh's Lawn Care & Landscaping       $1,038.00          0.17678   $183.50
 5830 Broadway Avenue
 Louisville, OH 44641
 JS Paluch Co., Inc.                  $216.00            0.17678   $38.18
 P.O. Box 2703
 Schiller Park, IL 60176
 JV Surface Water Services            $500.00            0.17678   $88.39
 325 E. Pendleton Street
 Loudonville, OH 44842
 Kail's Parking                       $550.00            0.17678   $97.23
 551 Glowood Drive
 Pittsburgh, PA 15227
 Kline Keppel & Koryak PC             $27,340.00         0.17678   $4,833.19
 611 William Penn Place Suite 302
 Pittsburgh, PA 15219
 Kline Pest Control Co., Inc.         $139.00            0.17678   $24.57
 57 Illinois South
 Mansfield, OH 44905
 Koldrock                             $72.00             0.17678   $12.73
 P.O. Box 248
 Edinboro, PA 16412
 LESF Holdings, LLC                   $125,000.00        0.17678   $22,097.62
 c/o John Chou
 9358 Telstar Avenue
 E Monte, CA 91731
 Lewsco Snowplowing, Inc.             $500.00            0.17678   $88.39
 P.O. Box 351
 McKean PA 16426
 Mahoning Co. Dist. Board of Health   $1,775.00          0.17678   $313.79
 50 Westchester Drive
 Youngstown, OH 44515
 Marc Group, LLC                      $15,000.00         0.17678   $2,651.71
 Attn: Steven Maglin
 3323 Washington Rd, Ste. 204
 McMurray, PA 15317
 Maven Construction                   $1,380.00          0.17678   $243.96
 74889 Perry Highway
 Meadville, PA 16335
 MD Services                          $1,196.00          0.17678   $211.43
 6790 Haskell Drive
 Fairview, PA 16415

                                                    10
Case 17-20526-TPA          Doc 1534-1 Filed 07/02/19 Entered 07/02/19 11:01:37   Desc
                                  Exhibit A Page 11 of 20


 Meadville Plate Glass Co.             $214.00          0.17678    $37.83
 299 Pine Street
 Meadville, PA 16335
 Michael I Frangoulis Family Limited   $0.00            0.17678    $0.00
 Partnership
 c/o Warner Telecom
 229 Yardley Way
 Pittsburgh, PA 15206
 Michael I. Frangoulis, Jr.            $0.00            0.17678    $0.00
 229 Yardley Way
 Pittsburgh, PA 15206
 Michael Rusnock                       $1,155.00        0.17678    $204.18
 1000 Lengel Avenue
 Natrona Heights, PA 15065
 Midwest Systems & Services            $180.00          0.17678    $31.82
 P.O. Box 15033
 Evansville, IN 47716
 Miller Sewer                          $1,233.00        0.17678    $217.97
 2416 Station Road
 Erie, PA 16510
 Mood Media                            $3,645.00        0.17678    $644.37
 P.O. Box 71070
 Charlotte, NC 28272
 Muzak-Cleveland                       $3,645.00        0.17678    $644.37
 1530 St. Clair Avenue
 Cleveland, OH 44114
 National Fuel Resources               $5,500.00        0.17678    $972.30
 P.O. Box 9072
 Williamsville, NY 14231
 National Fuel                         $0.00            0.17678    $0.00
 P.O. Box 371835
 Pittsburgh, PA 15250
 National Grid                         $8,877.60        0.17678    $1,569.39
 P.O. Box 11742
 Newark, NJ 07101
 NE OH Reg Sewer                       $1,430.00        0.17678    $252.80
 3900 Euclid Avenue
 Cleveland, OH 44115
 NE OH Reg Sewer                       $4,887.00        0.17678    $863.93
 3900 Euclid Avenue
 Cleveland, OH 44115
 Neshannock Township Sewer             $181.00          0.17678    $32.00
 P.O. Box 101116
 Pittsburgh, PA 15327
 New Carbon Company, LLC               $0.00            0.17678    $0.00
 c/o Joseph T. Crowley
 4101 William Richardson Drive
 South Bend, IN 46628
 New Castle Lock & Key                 $328.00          0.17678    $57.98
 1824 Eastbrook Road
 New Castle, PA 16101
 New York State Department of Tax &    $1,499.91        0.17678    $265.16
 Fin.
 PO Box 5300
 Albany, NY 12205


                                                   11
Case 17-20526-TPA           Doc 1534-1 Filed 07/02/19 Entered 07/02/19 11:01:37    Desc
                                   Exhibit A Page 12 of 20


 New York State Elec. & Gas              $1,804.68          0.17678   $319.03
 P.O. Box 847812
 Boston, MA 02284
 Niki Holdings LP                        $0.00              0.17678   $0.00
 The Niki Group, LLC
 11260 El Camino Real, Suite 220
 San Diego, CA 92130
 NU CO2, LLC                             $1,968.80          0.17678   $348.05
 PO. Box 417902
 Boston, MA 02241
 Ohio American Water Co.                 $12,642.00         0.17678   $2,234.86
 P.O. Box 94551
 Palatine, IL 60094
 Ohio Department of Taxation             $346,320.25        0.17678   $61,222.81
 Bankruptcy Division
 PO Box 530
 Columbus, OH 43216
 Ohio Edison                             $2,400.00          0.17678   $424.27
 76 S. Main St. A-RPC
 Akron, OH 44308
 Ohio Edison Co.                         $1,453.00          0.17678   $256.86
 P.O. Box 3637
 Akron, OH 44309
 Ohio Edison Co.                         $3,302.00          0.17678   $583.73
 P.O. Box 3639
 Akron, OH 44309
 Ohio Edison Company                     $0.00              0.17678   $0.00
 PO Box 570
 Youngstown, OH 44501-0570
 Oracle America, Inc., successor to      $0.00              0.17678   $0.00
 MICROS Systems, Inc.
 Buchalter, a Professional Corporation
 Shawn M. Christianson
 55 2nd St. 17th Fl
 San Francisco, CA 94105
 Orkin Pest Control #928                 $1,152.00          0.17678   $203.65
 2630 S. Work Street
 Falconer, NY 14733
 Osterberg Refrigeration                 $25,367.00         0.17678   $4,484.40
 P.O. Box 261
 Girard, PA 16417
 PA American Water                       $582.00            0.17678   $102.89
 P.O. Box 371413
 Pittsburgh, PA 15250
 PA American Water                       $487.00            0.17678   $86.09
 P.O. Box 371412
 Pittsburgh, PA 15250
 PA American Water                       $1,445.00          0.17678   $255.45
 P.O. Box 578
 Alton, IL 62002
 PA American Water                       $630.00            0.17678   $111.37
 P.O. Box 371414
 Pittsburgh, PA 15250
 PA Department of Revenue                $110,520.78        0.17678   $19,537.97
 Department 280946
 Bankruptcy Division
 Harrisburg, PA 17128
                                                       12
Case 17-20526-TPA           Doc 1534-1 Filed 07/02/19 Entered 07/02/19 11:01:37   Desc
                                   Exhibit A Page 13 of 20


 PA Municipal Services                 $688.00           0.17678    $121.63
 336 Delaware Ave Dept. U-500
 Oakmont, PA 15139
 Park Avenue Tire Co.                  $12,111.00        0.17678    $2,140.99
 1182 Park Avenue
 Meadville, PA 16335
 Park Centre Development, Inc.         $2,500.00         0.17678    $441.95
 One Blue Bird Square
 Olean, NY 14760
 Patrick James Elliott                 $0.00             0.17678    $0.00
 461 Longridge Drive
 Seven Hills, OH 44131
 Penelec                               $2,132.00         0.17678    $376.90
 76 S. Main St. A-RPC
 Akron, OH 44308
 Penelec                               $3,779.00         0.17678    $668.06
 76 S. Main St. A-RPC
 Akron, OH 44308
 Penelec                               $2,972.00         0.17678    $525.39
 76 S. Main St. A-RPC
 Akron, OH 44308
 Penelec                               $5,670.00         0.17678    $1,002.35
 76 S. Main St. A-RPC
 Akron, OH 44308
 Penelec                               $3,595.00         0.17678    $635.53
 P.O. Box 3687
 Akron, OH 44309
 Penn Power c/o Russel R. Johnson      $44.44            0.17678    $7.86
 2258 Wheatlands drive
 Manakin Sabot, VA 23103
 Penn Power                            $1,453.00         0.17678    $256.86
 P.O. Box 3687
 Akron, OH 44309
 Pennsylvania Electric Company         $12,000.00        0.17678    $2,121.37
 c/o Russell Ray Johnson, III
 Law Firm of Russell R. Johnson III,
 PLC
 2258 Wheatlands Drive
 Manakin Sabot, VA 23103
 Pennsylvania Power Company            $0.00             0.17678    $0.00
 c/o Russell Ray Johnson, III
 Law Firm of Russell R. Johnson III,
 PLC
 2258 Wheatlands Drive
 Manakin Sabot, VA 23103
 Peoples Natural Gas                   $2,356.15         0.17678    $416.52
 c/o S. James Wallace PC
 845 N. Lincoln Ave
 Pittsburgh, PA 15233
 Perkins Holdings, LLC                 $0.00             0.17678    $0.00
 14875 Northeast Tangent Road
 Newberg, OR 97132
 Perkins Rest & Bakery & Marie         $0.00             0.17678    $0.00
 Callenders
 6075 Poplar St.
 Memphis, TN 38119

                                                    13
Case 17-20526-TPA          Doc 1534-1 Filed 07/02/19 Entered 07/02/19 11:01:37   Desc
                                  Exhibit A Page 14 of 20


 Peter & Carol Kaplan               $100,000.00        0.17678     $17,678.09
 106 Mallard Lane
 McMurray, PA 15317
 Peter & Carol Kaplan               $0.00              0.17678     $0.00
 106 Mallard Lane
 McMurray, PA 15317
 Pitney Bowes Purchase Power        $1,235.00          0.17678     $218.32
 P.O. box 856042
 Louisville, KY 40285
 Pitney Bowes, Inc.                 $92.00             0.17678     $16.26
 P.O. Box 371896
 Pittsburgh, PA 15250
 PJ Lynd T.C.                       $15,252.00         0.17678     $2,696.26
 2525 Rochester Road
 Cranberry Township, PA 16066
 Plant Guys                         $308.00            0.17678     $54.45
 c/o Leonard Cyhan
 P.O. Box 83
 West Farmington, OH 44491
 Plumbmaster, Inc.                  $1,176.00          0.17678     $207.89
 P.O. Box 842370
 Boston, MA 02284
 Plyler Overhead Door Co.           $208.00            0.17678     $36.77
 8850 Fry Road
 McKean PA 16426
 Powell Sanitation                  $640.00            0.17678     $113.14
 18536 Cussewago Road
 Meadville, PA 16335
 Purchase Power                     $1,235.00          0.17678     $218.32
 P.O. Box 371874
 Pittsburgh, PA 15250
 R&C Contracting, Inc.              $1,055.00          0.17678     $186.50
 17200 State Highway 8
 Centerville, PA 16404
 R.E. Michel Co.                    $1,059.00          0.17678     $187.21
 P.O. Box 2318
 Baltimore, MD 21203
 Red Book Solutions                 $715.00            0.17678     $126.40
 33270 Collection Center Drive
 Chicago, IL 60693
 Regional Roofing & Construction    $11,450.00         0.17678     $2,024.14
 3478 Creed Avenue
 Hubbard, OH 44425
 Reilly Sweeping, Inc.              $315.00            0.17678     $55.69
 P.O. Box 780415
 Philadelphia, PA 19178
 Reinhard Food Service              $169,899.85        0.17678     $30,035.05
 226 East View Drive
 Mt. Pleasant, PA 15666
 Reinhart Foodservice, LLC          $15,000.00         0.17678     $2,651.71
 100 Harborview Plaza
 Suite 200
 La Crosse, WI 54601
 Rent-a-Space                       $200.00            0.17678     $35.36
 1100 Boyce Road
 Upper St. Clair, PA 15241

                                                  14
Case 17-20526-TPA          Doc 1534-1 Filed 07/02/19 Entered 07/02/19 11:01:37   Desc
                                  Exhibit A Page 15 of 20


 Repco Replacement                     $1,544.00         0.17678   $272.95
 1021 W. Enon Ave.
 Everman, TX 76140
 Republic Services, Inc.               $0.00             0.17678   $0.00
 PO Box 9001099
 Louisville, KY 40290
 Republic Waste Service                $5,029.00         0.17678   $889.03
 P.O. Box 9001099
 Lousiville, KY 40290
 Ribs of Wilmington, Inc.              $0.00             0.17678   $0.00
 c/o Jeffrey A. Marks
 Vorys, Sater, Seymour and Pease LLP
 301 East Fourth Street, Suite 3500
 Cincinnati, OH 45202
 Roto-Rooter Service                   $630.00           0.17678   $111.37
 P.O. Box 524
 Ashtabula, OH 44004
 Rumpke Consolidated                   $804.00           0.17678   $142.13
 P.O. Box 538710
 Cincinnati, OH 45253
 S.S. Kemp & Co., LLC dba Tri Mark     $0.00             0.17678   $0.00
 SS Kemp
 4567 Willow Parkway
 Cleveland, OH 44125
 Sabatini Family Ltd. Partnership      $0.00             0.17678   $0.00
 c/o J. Michael Sabatini
 4606 Brownsville Road
 Pittsburgh, PA 152365
 Sandra Orr - Moving Expense           $832.00           0.17678   $147.08
 (address unknown)
 Seating Consultants, Inc.             $3,997.84         0.17678   $706.74
 323 Pierce Street NE
 Minneapolis, MN 55413
 Security Products, Inc.               $1,492.00         0.17678   $263.76
 30950 Corral Drive Ste. B
 Coarsegold, CA 93614
 Shakley Mechanical, Inc.              $931.73           0.17678   $164.71
 1081 County Road 601
 Ashland, OH 44805
 Shannon Boeckmann                     $75,000.00        0.17678   $13,258.57
 8353 Stewart Road
 Friendship, NY 14739
 Sharp Collections Inc                 $67.00            0.17678   $11.84
 P.O. Box 81
 Sharpsville, PA 16150
 Shenango Cash Register, Inc.          $420.00           0.17678   $74.25
 P.O. Box 400
 Campbell, OH 44405
 Shoes For Crews, LLC                  $429.00           0.17678   $75.84
 P.O. Box 504634
 St. Louis, MO 63150
 Sign Savers                           $4,515.00         0.17678   $798.17
 c/o John Gregor
 13307 State
 Meadville, PA 16335


                                                    15
Case 17-20526-TPA           Doc 1534-1 Filed 07/02/19 Entered 07/02/19 11:01:37   Desc
                                   Exhibit A Page 16 of 20


 Snell Landscape Services, LLC       $353.00           0.17678      $62.40
 P.O. Box 51
 Warren, PA 16365
 Spirit Finance Acquisitions, LLC    $0.00             0.17678      $0.00
 2727 N. Harwood St. Suite 300
 Dallas, TX 75201
 Spirit Master Funding V, LLC        $0.00             0.17678      $0.00
 2727 N. Harwood St., Suite 300
 Dallas, TX 75201
 Staples Advantage                   $9,313.00         0.17678      $1,646.36
 Dept. DC
 P.O. Box 415
 Boston, MA 02241
 State Security & Investigation      $5,307.00         0.17678      $938.18
 3 South Linden St.
 Duquesne, PA 15110
 Steve Ringler                       $52.00            0.17678      $9.19
 864 County Road 620
 Ashland< OH 44805
 Stitt's Nursery & Landscaping       $2,100.00         0.17678      $371.24
 93 McCloskey Road
 Leeper, PA 16233
 T&D Landscape & Lawn Care           $0.00             0.17678      $0.00
 1977 Sharon Hogue Rd
 Masury, OH 44438
 T&D Landscape & Lawn care           $21,504.00        0.17678      $3,801.50
 1977 Sharon Hogue Road
 Masury, OH 44438
 Tanya Graves                        $0.00             0.17678      $0.00
 c/o Steve T. Mahan, Esq.
 2041 Herr Street
 Harrisburg, PA 17103
 The Hilte Co.                       $1,729.98         0.17678      $305.83
 P.O. Box 1807
 Altoona, PA 16603
 The Illuminating Co.                $813.00           0.17678      $143.72
 76 S. Main St. A-RPC
 Akron, OF 44308
 The Illuminating Co.                $3,192.00         0.17678      $564.28
 76 S. Main St. A-RPC
 Akron, OF 44308
 The Illuminating Co.                $1,102.00         0.17678      $194.81
 76 S. Main St. A-RPC
 Akron, OF 44308
 The Illuminating Co.                $302.00           0.17678      $53.39
 P.O. Box 3638
 Akron, OH 44309
 the W. C. Zabel Company             $8,500.00         0.17678      $1,502.64
 645 Market Street
 Youngstown, OH 44502
 Thomas Quality Cleaning             $8,804.00         0.17678      $1,556.38
 c/o John Thomas
 929 Maryland Ave.
 New Castle, PA 16101
 Time Warner Cable                   $87.00            0.17678      $15.38
 808 Wick Road
 Youngstown OH 44505
                                                  16
Case 17-20526-TPA         Doc 1534-1 Filed 07/02/19 Entered 07/02/19 11:01:37   Desc
                                 Exhibit A Page 17 of 20


 Toof America Digital Printing     $4,605.00         0.17678      $814.08
 P.O. Box 140539
 Memphis, TN 38114
 Total Line Refrigeration, Inc.    $1,460.00         0.17678      $258.10
 33530 Pin Oak Parkway
 Avon Lake, OH 44012
 Trabon                            $8,488.00         0.17678      $1,500.52
 P.O. Box 87-8700
 Kansas City, MO 64187
 Trace Lawn & Landscaping, Inc.    $980.00           0.17678      $173.25
 14515 Baldwin St. Ext.
 Meadville, PA 16335
 Travaglini Ent., Inc.             $7,225.28         0.17678      $1,277.29
 231 Chestnut Street, Suite 614
 Meadville, PA 16335
 Travaglini Ent., Inc.             $3,413.00         0.17678      $603.35
 231 Chestnut Street, Suite 614
 Meadville, PA 16335
 Travaglini Enterprises, Inc.      $0.00             0.17678      $0.00
 231 Chestnut Street
 Meadville, PA 16335
 Tri County Industrial             $5,861.00         0.17678      $1,036.11
 P.O. Box 858
 Mars, PA 16046
 Tri Mark SS Kemp                  $12,244.27        0.17678      $2,164.55
 590 Vista Park Drive Bldg. #5
 Pittsburgh, PA 15205
 Trone Outdoor Advertising         $1,358.00         0.17678      $240.07
 1345 Abbottstown Pike
 Hanover, PA 17331
 Troutman Plbg & Htg               $390.00           0.17678      $68.94
 c/o Mark Graffius
 55 Lafferty Hollow Road
 Bradford, PA 16701
 Trum Co. Water & Sewer            $1,457.00         0.17678      $257.57
 842 Youngstown-Kingsville Road
 Vienna, OH 44473
 Trumbull Co. Health Department    $2,960.00         0.17678      $523.27
 176 Chestnut Avenue NE
 Warren, OH 44482
 Trumbull County Water-Sewer       $1,271.00         0.17678      $224.69
 842 Youngstown Kingsville Road
 Vienna, OH 44473
 Trumbull Industries               $15.00            0.17678      $2.65
 P.O. box 638253
 Cincinnati, OH 45263
 T'S Window Cleaning               $551.00           0.17678      $97.41
 P.O. Box 314
 Elderton, PA 15736
 U.S. Foods Culinary Equipment &   $2,187.15         0.17678      $386.65
 Services
 PO. Box 61477
 St. Paul, MN 55164
 U.S. Foods, Inc.                  $0.00             0.17678      $0.00
 9399 W. Higgins Road
 Des Plaines, IL 60018

                                                17
Case 17-20526-TPA          Doc 1534-1 Filed 07/02/19 Entered 07/02/19 11:01:37   Desc
                                  Exhibit A Page 18 of 20


 United Appraisal Services              $2,500.00         0.17678   $441.95
 37 Wasbash Street
 Pittsburgh, PA 15220
 United Asphalt & Seal Coating          $9,550.00         0.17678   $1,688.26
 P.O. Box 213
 Pulaski, PA 15143
 United Asphalt & Seal Coating, LLC     $0.00             0.17678   $0.00
 PO Box 213
 Pulaski, PA 16143
 United Concordia                       $2,855.00         0.17678   $504.71
 P.O. Box 827399
 Philadelphia, PA 19182
 United Refining Co. of PA              $225.00           0.17678   $39.78
 c/o Wes Bank
 P.O. Box 433
 Carol Stream, IL 60197
 Universal Enterprises Inc.             $1,956.00         0.17678   $345.78
 545 Beer Road
 Mansfield, OH 44906
 UPS                                    $9.10             0.17678   $1.61
 P.O. Box 7247-0244
 Philadelphia, PA 19107
 Valley Telecom                         $2,231.00         0.17678   $394.40
 1227 Youngstown Road SE
 Warren, OH 44484
 Vector Security, Inc.                  $273.00           0.17678   $48.26
 P.O. Box 89462
 Cleveland, OF 44101
 Venango Supply Plumbing & Heating      $1,282.00         0.17678   $226.63
 P.O. Box 1168
 Oil City, PA 16301
 Verizon                                $1,623.00         0.17678   $286.92
 P.O. Box 15026
 Albany, NA 12212
 Vernon Township Sanitation Authority   $2,754.00         0.17678   $486.85
 16678 McMath Avenue
 Meadville, PA 16335
 Vernon Township Water Authority        $932.00           0.17678   $164.76
 16678 McMath Road
 Meadville, PA 16335
 Vogels Disp. Service, Inc.             $427.00           0.17678   $75.49
 P.O. Box 847
 Mars, PA 16046
 Waste Management Ohio Inc.             $2,401.55         0.17678   $424.55
 P.O. Box 4648
 Carol Stream, IL 60197
 Waste Management Ohio Inc.             $2,646.00         0.17678   $467.76
 P.O. Box 4648
 Carol Stream, IL 60197
 Watkins Lighting                       $2,012.00         0.17678   $355.68
 300 Karl Street
 Berea, OH 44017
 WC Zabel Co.                           $37,396.23        0.17678   $6,610.94
 645 Market Street
 Youngstown, OH 44501


                                                     18
Case 17-20526-TPA          Doc 1534-1 Filed 07/02/19 Entered 07/02/19 11:01:37   Desc
                                  Exhibit A Page 19 of 20


 WE Unger & Associates               $1,020.00        0.17678      $180.32
 P.O. Box 1283
 Meadville, PA 16335
 Weber Electric Supply               $1,527.00        0.17678      $269.94
 P.O. Box 585
 Erie, PA 16512
 West Penn Power                     $3,293.00        0.17678      $582.14
 P.O. Box 3615
 Akron, OH 44309
 Westerman's Commercial Cleaning     $4,452.00        0.17678      $787.03
 Michael J. Westerman
 3555 State Road
 New Castle, PA 1610
 Wex Bank                            $551.00          0.17678      $97.41
 P.O. Box 6293
 Carol Stream, IL 60197
 Weyman's Landscape                  $1,155.00        0.17678      $204.18
 c/o Ryan Weyman
 6741 Old M.
 Cranberry Township, PA 16066
 William Bruce Hinkle                $0.00            0.17678      $0.00
 c/o Matthew A. Bole
 Welch, Gold, Siegel & Fiffik, PC.
 428 Forbes Ave
 1240 Lawyers Building
 Pittsburgh, Pa 15219
 Wilson Building Supply, Inc.        $137.00          0.17678      $24.22
 17080 Cussewago Rd,
 Meadville, PA 16335
 Window Cleaning by Jim-OH           $1,219.00        0.17678      $215.50
 P.O. Box 8841
 Eire, PA 16505
 Window Cleaning by Jim - PA         $737.00          0.17678      $130.29
 P.O. Box 8841
 Erie, PA 16505
 Window King, Inc.                   $421.00          0.17678      $74.42
 6510 State Road
 Parma, OH 44134
 Windstream                          $544.00          0.17678      $96.17
 P.O. Box 9001908
 Louisville, KY 40290
 Winters Plumbing                    $712.00          0.17678      $125.87
 1179 Park Avenue
 Meadville, PA 16335
 Yard at Work Landscaping            $2,123.00        0.17678      $375.31
 1924 River Road
 Vintondale, PA 15961
 Yardmaster of Pennsylvania          $2,518.00        0.17678      $445.13
 Dept. 5587
 1447 N. Ridge Road
 Painesville, OH 44077
 YO Water Department                 $998.00          0.17678      $176.43
 P.O. Box 6149
 Youngstown, OH 44501
 Youngstown Water                    $1,025.00        0.17678      $181.20
 26 S. Phelphs Street
 Youngstown, OH 44501
                                                 19
Case 17-20526-TPA   Doc 1534-1 Filed 07/02/19 Entered 07/02/19 11:01:37     Desc
                           Exhibit A Page 20 of 20


                             $3,362,382.24                  $594,405.04
                             Total of General               Total Disbursements
                             Unsecured                      of Unsecured Claim
                             Claims                         Proceeds




                                        20
